


Exhibit 10.5


Option No.:             


ROSETTA STONE INC.
2009 OMNIBUS INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT


Rosetta Stone Inc., a Delaware corporation (the “Company”), hereby grants an
option to purchase shares of its Class B Common Stock, $.00005 par value, (the
“Stock”) to the optionee named below. The terms and conditions of the Option are
set forth in the Nonqualified Stock Option Award Agreement and in the Rosetta
Stone Inc. 2009 Omnibus Incentive Plan (the “Plan”).
Grant Date:
Name of Optionee:
Optionee’s Employee Identification Number:
Number of Shares Covered by Option:
Option Price per Share:
Vesting Start Date:
Recipient understands and agrees that this Non-Qualified Stock Option Award is
granted subject to and in accordance with the terms of the Rosetta Stone, Inc.
___________ (the "Plan"). Recipient further agrees to be bound by the terms of
the Plan and the terms of the Non-Qualified Stock Option Award as set forth in
the Non-Qualified Stock Option Agreement and any Addenda to such Non-Qualified
Stock Option Agreement. A copy of the Plan is available upon request made to the
Human Resources Department.
Nothing in this Notice or in the Non-Qualified Stock Option Agreement or in the
Plan shall confer upon Recipient any right to continue in service for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Corporation (or any Parent or Subsidiary employing or retaining
Recipient) or of Recipient, which rights are hereby expressly reserved by each,
to terminate Recipient's Service at any time for any reason, with or without
cause.
Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the Non-Qualified Stock Option Agreement.




ROSETTA STONE INC.


_____________________________
President and CEO










--------------------------------------------------------------------------------




ROSETTA STONE INC.
2009 OMNIBUS INCENTIVE PLAN


NONQUALIFIED STOCK OPTION AWARD AGREEMENT


This NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) and the Cover
Sheet to which this Agreement is attached (the “Cover Sheet”) are entered into
between Rosetta Stone Inc., a Delaware corporation (the “Company”), and Optionee
(as that term is defined in the Covered Sheet). The Board of Directors of the
Company has adopted, and the stockholders of the Company have approved, the
Rosetta Stone Inc. 2009 Omnibus Incentive Plan (the “Plan”), the terms of which
are incorporated by reference herein in their entirety. Any term used in this
Agreement that is not specifically defined herein shall have the meaning
specified in the Plan.
IT IS AGREED:
1.Grant of Option. Subject to the terms of the Plan, this Agreement and the
Cover Sheet, on the Grant Date set forth on the Cover Sheet (the “Grant Date”),
the Company granted to Optionee an option (the “Option”) to purchase that number
of shares of the Company’s common stock, $.00005 par value (the “Stock”), at the
Option Price per Share of Stock set forth on the Cover Sheet (the “Option
Price”), subject to adjustment as provided in the Plan.


2.Type of Option. The Option is a nonqualified stock option which is not
intended to be governed by section 422 of the Code and will be interpreted
accordingly.


3.Optionee’s Agreement. In accepting the Option, Optionee accepts and agrees to
be bound by all the terms and conditions of the Plan which pertain to
nonqualified stock options granted under the Plan.


4.Vesting of Option. Subject to the provisions of the Plan and the provision of
this Agreement (including the requirement in Section 6 that Optionee continue to
be employed by the Company or a Subsidiary Corporation on the dates set forth
below), the Option will vest and become exercisable in accordance with the
following terms:
(a)on the first anniversary of the Vesting Start Date (as set forth on the Cover
Sheet), and on each succeeding anniversary date of the Vesting Start Date, the
Option will vest with respect to, and may be exercised for up to, one-fourth
(1/4th) of the total number of shares of the Stock subject to the Option as set
forth on the Cover Sheet (the “Option Shares”), rounded to the nearest whole
number of shares, except that on the fourth anniversary of the Vesting Start
Date the Option shall vest with respect to the remaining number of Option Shares
for which the Option has not previously vested;
(b)upon the occurrence of a Change in Control, any portion of the Option Shares
that have not previously vested will vest and the Option shall be exercisable in
full upon the occurrence of such Change in Control; and
(c)to the extent not exercised, installments of vested Option Shares shall be
cumulative and may be exercised in whole or in part.


5.Manner of Exercise.


(a)To the extent that the Option is vested and exercisable in accordance with
Section 4 of this Agreement, the Option may be exercised by Optionee at any
time, or from time to time, in whole or in part, on or prior to the termination
of the Option (as set forth in Section 6 of this Agreement) upon payment




--------------------------------------------------------------------------------




of the Option Price for the Option Shares to be acquired in accordance with the
terms and conditions of this Agreement and the Plan.


(b)If Optionee is entitled to exercise the vested and exercisable portion of the
Option, and wishes to do so, in whole or part, Optionee shall (i) deliver to the
Company a fully completed and executed notice of exercise, in such form as may
be designated by the Company in its sole discretion, specifying the exercise
date and the number of Option Shares to be purchased pursuant to such exercise
and (ii) remit to the Company in a form satisfactory to the Company, in its sole
discretion, the Option Price for the Option Shares to be acquired on exercise of
the Option, plus an amount sufficient to satisfy any withholding tax obligations
of the Company that arise in connection with such exercise (as determined by the
Company) in accordance with the provisions of the Plan.


(c)The Company’s obligation to deliver shares of the Stock to Optionee under
this Agreement is subject to and conditioned upon Optionee satisfying all tax
obligations associated with Optionee’s receipt, holding and exercise of the
Option. Unless otherwise approved by the Committee, all such tax obligations
shall be payable in accordance with the provisions of the Plan.


(d)The Company and its Affiliates and subsidiaries, as applicable, shall be
entitled to deduct from any compensation otherwise due to Optionee the amount
necessary to satisfy all such taxes.


(e)Upon full payment of the Option Price and satisfaction of all applicable tax
obligations, and subject to the applicable terms and conditions of the Plan and
the terms and conditions of this Agreement, the Company shall cause certificates
for the shares purchased hereunder to be delivered to Optionee or cause an
uncertificated book-entry representing such shares to be made.


6.Termination of Option. Unless the Option terminates earlier as provided in
this Section 6 the Option shall terminate and become null and void at the close
of business at the Company’s principal business office on the day before the
date of the tenth anniversary of the Grant Date (the “Option General Expiration
Date”). If Optionee ceases to be an employee of the Company or any Subsidiary
Corporation for any reason the Option shall not continue to vest after such
cessation of service as an employee of the Company or Subsidiary Corporation.


(a)If Optionee ceases to be an employee of the Company or any Subsidiary
Corporation due to death or Disability, (i) the portion of the Option that was
exercisable on the date of such cessation shall remain exercisable for, and
shall otherwise terminate and become null and void at the close of business at
the Company’s principal business office on the day that is six (6) months after
the date of such death or Disability, but in no event after the Option General
Expiration Date; and (ii) the portion of the Option that was not exercisable on
the date of such cessation shall be forfeited and become null and void
immediately upon such cessation.


(b)If Optionee ceases to be an employee of the Company or a Subsidiary
Corporation due to Cause, all of the Option shall be forfeited and become null
and void immediately upon such cessation, whether or not then exercisable. For
purposes of this Section 6(b) the term "Cause" means the occurrence of one of
the following events: (i) commission of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving dishonesty in
the performance of his duties to the Company, an Affiliate or Subsidiary
Corporation or fraud; (ii) substantial and repeated failure to perform duties of
the office held by Optionee as reasonably directed by the Company; (iii) gross
negligence or willful misconduct with respect to the Company or any Subsidiary
Corporations; (iv) material breach of any employment agreement between Optionee
and the Company that is not cured within ten (10) days after receipt of written




--------------------------------------------------------------------------------




notice thereof from the Company; (v) failure, within ten (10) days after receipt
by Optionee of written notice thereof from the Company, to correct, cease or
otherwise alter any failure to comply with instructions or other action or
omission which the Board reasonably believes does or may materially or adversely
affect its business or operations; (vi) misconduct which is of such a serious or
substantial nature that a reasonable likelihood exists that such misconduct will
materially injure the reputation of the Company or its Subsidiary Corporations
if Optionee was to remain employed by the Company; (vii) harassing or
discriminating against the Company’s employees, customers or vendors in
violation of the Company’s policies with respect to such matters; and/or
(viii) misappropriation of funds or assets of the Company for personal use or
willful violation of Company policies or standards of business conduct as
determined in good faith by the Board.


(c)If Optionee ceases to be an employee of the Company or a Subsidiary
Corporation for any reason other than death, Disability, or Cause, (i) the
portion of the Option that was exercisable on the date of such cessation shall
remain exercisable for, and shall otherwise terminate and become null and void
at the close of business at the Company’s principal business office on the day
that is 30-days after the date of such cessation, but in no event after the
Option General Expiration Date, and (ii) the portion of the Option that was not
exercisable on the date of such cessation shall be forfeited and become null and
void immediately upon such cessation.


(d)Upon the death of Optionee prior to the expiration of the Option, Optionee’s
executors, administrators or any person or persons to whom the Option may be
transferred by will or by the laws of descent and distribution, shall have the
right, at any time prior to the termination of the Option to exercise the Option
with respect to the number of shares that Optionee would have been entitled to
exercise if he were still alive.


7.Tax Withholding. To the extent that the receipt of the Option, this Agreement
or the Cover Sheet, the vesting of the Option or the exercise of the Option
results in income to Optionee for federal, state, local or foreign income,
employment or other tax purposes with respect to which the Company or its
subsidiaries or any Affiliate has a withholding obligation, Optionee shall
deliver to the Company at the time of such receipt, vesting or exercise, as the
case may be, such amount of money as the Company or its subsidiaries or any
Affiliate may require to meet its obligation under applicable tax laws or
regulations, and, if Optionee fails to do so, the Company or its subsidiaries or
any Affiliate is authorized to withhold from the shares subject to the Option
(based on the Fair Market Value of such shares as of the date the amount of tax
to be withheld is determined) or from any cash or stock remuneration then or
thereafter payable to Optionee any tax required to be withheld by reason of such
taxable income, sufficient to satisfy the withholding obligation.


8.Capital Adjustments and Reorganizations. The existence of the Option shall not
affect in any way the right or power of the Company or any company the stock of
which is awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.


9.Employment Relationship. For purposes of this Agreement, Optionee shall be
considered to be in the employment of the Company, any Subsidiary Corporation or
any Affiliates as long as Optionee has an employment relationship with the
Company, any Subsidiary Corporation or any Affiliates. The Committee shall
determine any questions as to whether and when there has been a termination of
such employment relationship, and the cause of such termination, under the Plan
and the Committee’s determination shall be final and binding on all persons.




--------------------------------------------------------------------------------






10.Not an Employment Agreement. This Agreement is not an employment or service
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment or other service relationship between Optionee and the
Company, its subsidiaries or any of its Affiliates or guarantee the right to
remain employed by the Company, its subsidiaries or any of its Affiliates, for
any specified term or require the Company, its subsidiaries or any Affiliate to
employ Employee for any period of time.


11.No Rights As Stockholder. Optionee shall not have any rights as a stockholder
with respect to any Option Shares until the date of the issuance of such shares
following Optionee’s exercise of the Option pursuant to its terms and conditions
and payment of all amounts for and with respect to the shares. No adjustment
shall be made for dividends or other rights for which the record date is prior
to the date a certificate or certificates are issued for such shares or an
uncertificated book-entry representing such shares is made.


12.Legend. Optionee consents to the placing on the certificate for any Option
Shares of an appropriate legend restricting resale or other transfer of such
shares except in accordance with the Securities Act of 1933 and all applicable
rules thereunder.


13.Notices. Any notice, instruction, authorization, request, demand or other
communications required hereunder shall be in writing, and shall be delivered
either by personal delivery, by telegram, telex, telecopy or similar facsimile
means, by certified or registered mail, return receipt requested, or by courier
or delivery service, addressed to the Company at the Company’s principal
business office address to the attention of the Company’s General Counsel and to
Optionee at Optionee’s residential address as it appears on the books and
records of the Company, or at such other address and number as a party shall
have previously designated by written notice given to the other party in the
manner hereinabove set forth. Notices shall be deemed given when received, if
sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.


14.Amendment and Waiver. Except as otherwise provided herein or in the Plan or
as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and Optionee. Only a written instrument executed and delivered by the
party waiving compliance hereof shall waive any of the terms or conditions of
this Agreement. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized director or officer of the Company
other than Optionee. The failure of any party at any time or times to require
performance of any provisions hereof shall in no manner effect the right to
enforce the same. No waiver by any party of any term or condition, or the breach
of any term or condition contained in this Agreement, in one or more instances,
shall be construed as a continuing waiver of any such condition or breach, a
waiver of any other condition, or the breach of any other term or condition.


15.Dispute Resolution. In the event of any difference of opinion concerning the
meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee.


16.Governing Law and Severability. The validity, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.






--------------------------------------------------------------------------------




17.Transfer Restrictions. The Option Shares may not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal or state securities laws. Optionee also agrees (a) that the Company may
refuse to cause the transfer of Option Shares to be registered on the applicable
stock transfer records if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (b) that the Company may give related instructions to the transfer
agent, if any, to stop registration of the transfer of the Option Shares.


18.Successors and Assigns. This Agreement shall, except as herein stated to the
contrary, inure to the benefit of and bind the legal representatives, successors
and assigns of the parties hereto.


19.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.


20.Option Transfer Prohibitions. The Option granted to Optionee under this
Agreement shall not be transferable or assignable by Optionee other than by will
or the laws of descent and distribution, and shall be exercisable during
Optionee’s lifetime only by him.


21.Definitions. The words and phrases defined in this Section 21 shall have the
respective meanings set forth below throughout this Agreement, unless the
context in which any such word or phrase appears reasonably requires a broader,
narrower or different meaning.


(a)“Change in Control” means (i) the liquidation, dissolution or winding-up of
the Company, (ii) the sale, license or lease of all or substantially all of the
assets of the Company, or (iii) a share exchange, reorganization,
recapitalization, or merger or consolidation of the Company with or into any
other corporation or corporations (or other form of business entity) or of any
other corporation or corporations (or other form of business entity) with or
into the Company, but excluding any merger effected exclusively for the purpose
of changing the domicile of the Company; provided, however, that a Change in
Control shall not include any of the aforementioned transactions listed in
clauses (i), (ii) and (iii) involving the Company or a Subsidiary Corporation in
which the holders of shares of the Company voting stock outstanding immediately
prior to such transaction or any Affiliate of such holders continue to hold at
least a majority, by voting power, of the capital stock or, by a majority, based
on fair market value as determined in good faith by the Board, of the assets, in
each case in substantially the same proportion, of (x) the surviving or
resulting corporation (or other form of business entity), (y) if the surviving
or resulting corporation (or other form of business entity) is a wholly owned
subsidiary of another corporation (or other form of business entity) immediately
following such transaction, the parent corporation (or other form of business
entity) of such surviving or resulting corporation (or other form of business
entity) or (z) a successor entity holding a majority of the assets of the
Company. In addition, a Change in Control shall not include a bona fide, firm
commitment underwritten public offering of the Stock pursuant to a registration
statement declared effective under the Securities Act of 1933, as amended.




